 



EXHIBIT 10.01
(FORMFACTOR LOGO) [f10971f1097100.gif]
June 2, 2005
Via Facsimile Transmission
Kennath Marin
Executive Corporate Core Commodity Manager
Memory Product Division
Infineon Technologies AG
Gustav-Heinemann-Ring 212
D-81739 Munchen
Germany

          Re:   Extension of Basic Purchase Agreement

Dear Kennath Marin:
     We write to confirm our companies’ agreement to extend the term of the
Basic Purchase Agreement (“Agreement”) between, on the one hand, Infineon
Technologies AG, WhiteOak Semiconductor Partnership (now Infineon Technologies
Richmond), and on the other hand, FormFactor, Inc. Specifically, this letter
confirms that we have agreed to extend the term of the Agreement to and until
September 30, 2005. All other terms and conditions of the Agreement remain
unchanged.
     As required by the Agreement, and in order to ensure the completeness of
everyone’s files, we would appreciate it if you would countersign this letter in
the space provided below and return it to our office.
     If you have any questions or concerns, please do not hesitate to contact
me.
Very Truly Yours,
 
 
Peter B. Mathews
Sr. Vice President, Worldwide Sales
Accepted and agreed to on June 7, 2005

             
Infineon
  Technologies AG       FormFactor, Inc.
 
           
By:
  /s/ i.v. KENNETH E. MARIN       /s/ PETER B. MATHEWS
 
 
 
     
 
 
Its:
  Comm. Mgr.  MARIN K.       Sr. VP
 
           
 
           
 
  /s/ i.v. CHRISTIAN BRUNNER        
 
  BRUNNER - Sen Dir [illegible]        

 

 

 

 

7005 Southfront Road, Livermore, CA 94551 USA  •  PH: 925.290.4000  •  FX:
925.290.4010

